Citation Nr: 1105344	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
service-connected patellofemoral chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1976 to February 
1981.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a 10 percent rating for service-connected 
patellofemoral chondromalacia of the left leg.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran has 
demonstrated flexion in his left knee to no less than 90 degrees 
and extension to no more than 0 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
the Veteran's left knee disability are not met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 
5014, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letter 
dated in November 2006, which substantially complied with the 
notice requirements for increased ratings claims.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



Increased Rating for Left Knee Disability

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



Factual Background

The Veteran is seeking a disability rating in excess of 10 
percent for a service-connected left knee disability, identified 
as patellofemoral chondromalacia.  Service connection was awarded 
effective September 2003, and a 10 percent rating has been 
continually in effect since that time.  In November 2008, service 
connection was granted and a separate 10 percent rating was 
assigned for instability of the left knee, effective October 20, 
2008.  The Veteran contends that his symptoms warrant a higher 
rating.  Specifically, he reports that he experiences numbness, 
swelling, and chronic pain, and that his knee occasionally locks 
or gives way.  He also reports that his knee problems interfere 
with his daily activities, including employment.  He states that 
he missed time from work due to his knee symptoms, and he 
eventually had to take a lower-paying job to accommodate his knee 
disability.  

VA outpatient treatment records reflect that the Veteran sought 
treatment for recurrent left knee pain in June 2006.  He reported 
that he had had problems with his knee since service, including 
locking and giving way, but he denied any swelling or fever.  On 
examination, there were no signs of inflammation of effusion.  
The Veteran had normal range of movements and slight tenderness 
over the lower medial aspect.  

The Veteran was afforded a VA examination of his joints in 
November 2006.  He reported continued pain and a knot on the 
superomedial aspect of the left patella. He also described 
numbness long the medial and lateral joint lines.  There were no 
periods of flare up.  The Veteran used a hinged open patella with 
a buttress type of knee sleeve with medial and lateral hinges.  
He reported that he had missed several days of work over the past 
year, and he was unable to kneel or sit for extended periods 
without aggravating his knee.  On examination, there was 
tenderness about the peripatellar area.  The Veteran demonstrated 
range of motion from 0 to 140 degrees without pain, and he had no 
effusion or instability to stress.  The superior medial border of 
the patella was prominent and hypertrophied, most likely from 
bony changes.  There was increased pain with repetitive use but 
no additional loss of motion and no effect of incoordination, 
fatigue, or lack of endurance.  The examiner diagnosed grade-3 
patellofemoral chondromalacia of the left knee.  
Private treatment records reflect that the Veteran reported pain 
and tenderness in the left knee without crepitus in October 2006.  
The record contains letters from the Veteran's doctor authorizing 
him to miss work on several occasions due to knee pain.  A 
private treatment note dated in June 2007 reflects that the 
Veteran reported pain in the anterior aspect of the left knee 
which radiated posteriorly.  He stated that he had had pain since 
service with some locking, clicking, and giving way.  On 
examination there was tenderness to palpation over the medial and 
lateral facets of the patella, left greater than right.  Range of 
motion was from 0 to 135 degrees on the left.  MRI findings were 
consistent with mild degeneration of the medial facet of the 
patella and a degenerative medial meniscal tear of the left knee.  
The Veteran submitted a copy of his 2008 leave record showing 
that he missed work many times between January and May of that 
year.  

The Veteran was afforded a VA examination in October 2008, in 
which he reported knee pain of 5 out of 10 in severity, which 
increased to 9 with activity.  He reported that his pain was 
aggravated by standing, walking, using stairs, lifting 10 pounds, 
or driving more than 30 minutes.  He described intermittent 
swelling and giving way in the knee about three times per week.  
He had been using a knee brace for five years.  On examination, 
range of motion in the left knee was from 0 to 90 degrees with 
pain "that ends at 95."  There was medial and lateral 
tenderness as well as slight crepitus and positive Lachman's 
test.  There was no additional limitation with repetitive use or 
due to flare ups.  The examiner stated that instability was 
present.  

VA outpatient treatment records dated in March 2009 indicate that 
the Veteran sought treatment for a back injury he sustained a day 
earlier when his knee "buckled," causing him to fall.  Private 
treatment records dated in the same month indicate that the 
Veteran injured his back and shoulder, as well as his left knee, 
when he stepped or fell into a hole while working.  In an August 
2009 written statement to VA, the Veteran reported that he had 
been "hired with a disability that worsened."  He stated that 
he had been out of work for 6 months and had been assigned 
limited duties upon his return.  

The Veteran was afforded a VA examination of his joints in 
February 2010.  He reported that he experienced severe knee pain 
on a constant daily basis.  He used daily medication, which he 
said did not relieve his pain, and he wore a brace every day, 
which was helpful.  The Veteran worked part time.  He stated that 
walking or standing for long periods aggravates his left knee, 
and sometimes there is swelling.  On examination, there was no 
swelling or deformity of the left knee, although it was tender 
laterally.  The Veteran demonstrated full extension of the left 
leg with pain, and flexion to 100 degrees with pain.  There was 
no laxity or instability.  Active range of motion did not produce 
any weakness, fatigue, or incoordination, and there was no 
additional loss of motion with repetition.  The examiner 
diagnosed left patellofemoral pain syndrome and noted that an MRI 
of January 2009 showed degenerative changes.  

Rating Criteria and Analysis

The rating schedule does not contain a code for chondromalacia.  
When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO 
has evaluated the Veteran's left knee disability 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5014, osteomalacia.  According to the 
rating schedule, diseases under DCs 5013 through 5024 are to be 
rated on the basis of limitation of motion of the affected parts, 
as degenerative arthritis.  When the limitation of motion of the 
affected joint or joints is noncompensable under the appropriate 
DC, a rating of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the leg is rated under DC 5260 
(limitation of flexion of the leg) or 5261 (limitation of 
extension of the leg).  Under DC 5260, an evaluation of 10 
percent is warranted where knee flexion is limited to 45 degrees, 
20 percent where it is limited to 30 degrees, and 30 percent 
where it is limited to 15 degrees.  A noncompensable rating is 
assigned where there is flexion to 60 degrees or more.  38 C.F.R 
§ 4.71a, DC 5260.  Under DC 5261, an evaluation of 10 percent is 
warranted where knee extension is limited to 10 degrees, 20 
percent where it is limited to 15 degrees, and 30 percent where 
it is limited to 20 degrees.  A noncompensable rating is assigned 
where leg extension is limited to 5 degrees or less.  38 C.F.R § 
4.71a, DC 5261.  As the foregoing evidence shows, the Veteran has 
consistently demonstrated extension in the left knee to zero 
degrees, and flexion has never been measured as less than 90 
degrees.  Because the limitation of motion is noncompensable, the 
Veteran's left knee disability warrants no more than a 10 percent 
rating for limitation of motion in a single joint.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

A claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee 
disability rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (1998).

In addition, a separate rating can be provided for limitation of 
knee extension and flexion that is compensable under DC 5260 or 
5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

The Board has considered whether the Veteran may experience any 
additional functional loss due to pain, lack of endurance, or 
incoordination.  In each of the examinations of record, both 
private and VA, it is specifically noted that he has no flare ups 
and no additional loss of function with repetitive motion.  
Although the Veteran does have instability of the left knee, 
service connection has been granted and a separate rating is in 
effect for that condition, and it therefore may not be the basis 
for an increased rating based on limitation of motion.  38 C.F.R. 
§ 4.14.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, have been considered, but provide no basis for assignment 
of any higher rating based on limited motion for the left knee.

The assignment of a particular DC depends on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One DC may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any change 
in DC by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
more appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  There is no evidence of 
ankylosis, dislocated semilunar cartilage, malunion or nonunion 
of the tibia and fibula, or genu recurvatum; therefore, it is not 
appropriate to rate the Veteran's disability under any of the 
other DCs specific to disabilities of the knee.

The Board acknowledges the Veteran's contention that his knee 
pain has impaired his ability to work and reduced his earning 
capacity.  Thus, the Board finds that question of whether the 
Veteran is entitled to an extraschedular rating is raised by the 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this instance, the Veteran contends that his occupational 
activities are limited by severe pain and inability to stand or 
walk for extended periods, associated with his knee disability.  
The record does not establish that the rating criteria are 
inadequate for rating any of his disability.  The competent 
medical evidence of record shows that that aspect of the 
Veteran's left knee disability which is on appeal is primarily 
manifested by pain, tenderness and limitation of motion.  The 
applicable diagnostic codes used to rate his disability provide 
for ratings based on limitation of motion.  See DCs 5260, 5261.  
The effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant criteria 
in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time. See Thun v. Peake, 22 Vet. App. 111, 
115-16 (2008).

In conclusion, the Veteran's left knee disability does not 
approach the level required for a disability evaluation in excess 
of the currently assigned 10 percent for any period of time since 
the claim was filed.  Accordingly, the claim must be denied.


ORDER

A disability rating in excess of 10 percent for patellofemoral 
chondromalacia of the left knee is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


